Citation Nr: 1546380	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected sinusitis with allergic rhinitis disability and/or to chronic pain from his service-connected musculoskeletal disabilities.


REPRESENTATION

Appellant represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1993.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision granted entitlement to service connection for sinusitis with allergic rhinitis, degenerative arthritis of the left shoulder joint, and status post right knee arthroscopic surgery with scar and degenerative joint disease; and denied service connection for obstructive sleep apnea and a prostate condition.  In December 2010, VA received a Notice of Disagreement from the Veteran with respect to the denial of his claim for obstructive sleep apnea only.  The RO furnished the Veteran a Statement of the Case in March 2013.  In May 2013, the Veteran filed a Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  A Supplemental Statement of the Case was furnished by the RO in January 2014.  

In a March 2014 decision, the Board denied the Veteran's claim for obstructive sleep apnea.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran argued that the Board erred by failing to provide an adequate reason or basis with respect to the weighing of the February 2013 VA examination in comparison to medical literature submitted by the Veteran.  In an April 2015 Memorandum Decision, the Court determined that the Board provided an inadequate statement of reasons or bases for relying on the February 2013 VA examination, and vacated the Board's decision.  The case is now returned to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board begins by noting that the record substantiates that the Veteran was diagnosed with obstructive sleep apnea in October 2009.  The Veteran previously sought service connection for his obstructive sleep apnea on a direct basis, and as secondary to his service-connected sinusitis with allergic rhinitis disability.  

In July 2015, the Veteran's attorney submitted additional evidence and argument, accompanied by a waiver of consideration by the AOJ in the first instance, and alleged for the first time that the Veteran is entitled to service connection for his obstructive sleep apnea as secondary to chronic pain from his service-connected musculoskeletal disabilities.  The attorney also submitted a July 2015 medical opinion from a medical/legal consultant, D.A., JD/MD, who opined "that the [V]eteran's obstructive sleep apnea is more likely than not secondary to his service-connected upper airway disease and pain syndrome."  Five additional medical articles were submitted with the July 2015 medical opinion in support of the Veteran's claim.

In light of the new theory of service connection, the conflicting medical opinions, and submission of additional medical articles, the Board finds that a new VA examination and medical opinion addressing the etiology of the Veteran's obstructive sleep apnea and its nexus to his military service are necessary in order to fairly decide the merits of the Veteran's claim.  On remand, the examination of the Veteran and medical opinions requested below are to be provided by a somnologist or other physician expert in the diagnosis and treatment of obstructive sleep apnea.

In addition, while the May 2005 consultation report and October 2009 polysomnogram report from T.N.A.S.D.S., Inc. are of record, the complete records of T.N.A.S.D.S., Inc. do not appear to have been requested.  Therefore, on remand, the AOJ is to request that the Veteran execute an authorization to allow VA to obtain all records maintained by T.N.A.S.D.S., Inc., less any billing information.

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he sign an authorization to allow VA to obtain all records maintained by T.N.A.S.D.S., Inc., less any billing information.  Once the signed authorization is received from the Veteran, obtain private treatment records from T.N.A.S.D.S., Inc.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with a somnologist or other physician expert in the diagnosis and treatment of obstructive sleep apnea.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

All indicated tests and studies, to include appropriate imaging studies of the Veteran's sinuses, should be accomplished, and all clinical findings should be reported in detail.

A detailed history is to be obtained of the symptoms the Veteran attributes to his obstructive sleep apnea and any present treatment for sinusitis and/or allergic rhinitis.  This history is to include a sleep history to determine whether there are causes other than the Veteran's obstructive sleep apnea that account for the Veteran's sleep disturbances and daytime somnolence.  In this regard, the Board notes that the Veteran reported at a July 2011 physical medicine rehabilitation consultation that the Veteran goes to bed at 21:00, falls asleep at 21:15, and wakes up at 02:30 with his wife who goes to work at 03:00.

A thorough physical examination is to be performed that includes an evaluation and documentation of current objective signs of sinusitis or allergic rhinitis, or residuals thereof; whether structural abnormalities are present that account for the Veteran's obstructive sleep apnea; and documentation of the Veteran's weight and neck size.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a)  Does the evidence of record show whether the Veteran was experiencing signs and symptoms of sinusitis and/or allergic rhinitis when he underwent the October 2009 polysomnogram that diagnosed the Veteran as having obstructive sleep apnea?

(b)  Does the evidence of record show that the Veteran has been diagnosed with "central sleep apnea?"

(c)  Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed obstructive sleep apnea was incurred in, caused by, or etiologically related to the Veteran's service?  In this regard, the Board notes the Veteran contends that the following constitute evidence of in-service symptoms of obstructive sleep apnea:  a February 1977 periodic examination that reported a history of "trouble sleeping," a 1989 medical record that noted the Veteran had headaches, and a 1990 periodic examination that reported a history of "ear, nose or throat trouble."

(d)  If the answer to (c) above is no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is proximately due to or the result of the Veteran's service-connected sinusitis with allergic rhinitis disability and/or to chronic pain from his service-connected musculoskeletal disabilities of the right knee, left shoulder arthritis, and lumbar spine arthritis, either alone or in combination?  

(e)  If the answer to (d) above is no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is aggravated beyond its natural progression by the Veteran's service-connected sinusitis with allergic rhinitis disability and/or to chronic pain from his service-connected musculoskeletal disabilities of the right knee, left shoulder arthritis, and lumbar spine arthritis, either alone or in combination?  If such aggravation is found, the examiner should determine (i) the baseline manifestations of the Veteran's obstructive sleep apnea, and (2) the increased manifestations that are proximately due to the Veteran's service-connected sinusitis with allergic rhinitis disability and/or to chronic pain from his service-connected musculoskeletal disabilities of the right knee, left shoulder arthritis, and lumbar spine arthritis, either alone or in combination.

(f)  Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed obstructive sleep apnea was caused by or etiologically related to the Veteran's post-service weight gain?  In this regard, the Board notes that the Veteran's retirement examination in October 1992 shows the Veteran as 66 inches tall and weighing 190 pounds.  At the May 2005 private consultation for possible sleep apnea, the Veteran's weight is recorded as 244 pounds with a neck size of 18.5 inches.  A July 2010 VA treatment records shows the Veteran's weight at 275.5 pounds.

(g)  The examiner is requested to discuss and comment on the opinions expressed in the July 2015 medical opinion provided by the Veteran's medical/legal consultant, D.A., JD/MD.

(h)  The examiner is also requested to discuss the five medical articles submitted with the July 2015 medical opinion of D.A., JD/MD, and comment on their relevance with respect to the etiology of the Veteran's obstructive sleep apnea.

(i)  The examiner is also requested to discuss the fact sheet about allergic rhinitis from the American Academy of Otolaryngology-Head and Neck Surgery and the article titled "Hay Fever Linked to Sleep Disorders" submitted by the Veteran in December 2010, and comment on their relevance with respect to the etiology of the Veteran's obstructive sleep apnea. 

(j)  Finally, the examiner is requested to comment on the May 2013 lay statements, from the Veteran, his wife, a person assisting the Veteran with employment searches, and a co-worker, that the Veteran continues to sleep only three hours a night and experience daytime somnolence, snore constantly, and is irritable due to the lack of sleep, despite the Veteran's treatment with continuous positive airway pressure (CPAP) therapy since 2009.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




